UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7593



TOMMY MCCALL,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLIE CONDON,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-96-2127-5-22)


Submitted:   May 28, 1998                    Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy McCall, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Robert F. Daley, Jr., Assistant Attorney General,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy McCall seeks to appeal the district court's order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998), and denying in part his motion for reconsid-

eration under Fed. R. Civ. P. 59(e). We have reviewed the record

and the district court's opinions and find no reversible error.
Accordingly, we deny McCall's motion for a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. McCall v. South Carolina, No. CA-96-2127-5-22 (D.S.C. Sept.
11 & Oct. 15, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2